Citation Nr: 0941903	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-09 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a bilateral hand 
disability, to include as due to an undiagnosed illness..  

4.  Entitlement to an increased initial rating for a left 
index finger disability, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for an acquired psychiatric disorder, a 
sleep disorder, and a bilateral hand disability, and granted 
service connection and awarded a 0 percent disability rating 
for a left index finger disability, effective August 27, 
2003.

A March 2005 rating decision increased the rating for a left 
index finger disability, from 0 to 10 percent disabling, 
effective August 27, 2003.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  

The issues of service connection for a sleep disorder and a 
bilateral hand disability are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of any 
acquired psychiatric disorder, to include PTSD.  

2.  Since August 27, 2003, the effective date of service 
connection, the Veteran's left index finger disability has 
been manifested by mild limitation of motion or loss of 
functional capacity.  Ankylosis has not been shown.  There is 
x-ray evidence of traumatic arthritis.


CONCLUSIONS OF LAW

1.  The Veteran's claimed acquired psychiatric disorder, to 
include PTSD, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).  

2.  The criteria for an increased initial rating for a left 
index finger disability have not been met since August 27, 
2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.118, 4.124a, 
Diagnostic Codes (DCs) 5003, 5225, 5229 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including psychoses, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).      

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The Veteran's service medical records show that he 
attended a class on suicide awareness and prevention in May 
1992.  He had no psychological abnormalities on separation 
examination in March 1993.  

There are no post-service medical records showing any 
acquired psychiatric disorder, to include PTSD.  On 
separation examination in March 1993, the Veteran was not 
diagnosed with any psychiatric disorder and his service 
medical records do not otherwise show the diagnosis of any 
psychiatric disorder.  In addition, VA examinations dated in 
June 2004 found no evidence of any psychiatric disorder.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Absent evidence of a current disability, 
service connection for an acquired psychiatric disorder, to 
include PTSD, must be denied.  There is no competent medical 
evidence of record that demonstrates the presence of any 
acquired psychiatric disorder.  Because no acquired 
psychiatric disorder has been diagnosed, the Board finds that 
service connection for an acquired psychiatric disorder, to 
include PTSD, is not warranted.

The Board has considered the Veteran's claim that he has an 
acquired psychiatric disorder, to include PTSD, related to 
his service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can 
testify to that which he is competent to observe, such as 
nightmares and sleep disturbances, but he is not competent to 
provide a medical diagnosis for any acquired psychiatric 
disorder or to relate any psychiatric disorder medically to 
his service.

The Board finds that the preponderance of the evidence is 
against the claim for service connection, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009). 

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996). 

Additionally, notwithstanding the provisions regarding the 
avoidance of pyramiding, it is possible for a Veteran to have 
separate and distinct manifestations attributable to the same 
injury, which would permit a rating under several diagnostic 
codes.  The critical element permitting the assignment of 
multiple ratings under several diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009). 

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45. 

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. §  4.71a, DC 5010.  When, however, the limitation 
of motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  In this case, although there is x-ray evidence 
of arthritis, the Veteran is already in receipt of a 
compensable rating under a limitation of motion code.  
Therefore, he is not entitled to an increased rating for his 
left index finger disability under the Diagnostic Codes for 
arthritis.  

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, the one 
predominantly used by the individual.  Only one extremity is 
considered to be major and a person is presumed to be right- 
handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69.  In this case, the clinical evidence of record 
reflects that the Veteran is right-handed.  Thus, the rating 
of his upper extremity disability is to be made on the basis 
of the right upper extremity being the major extremity. 

The Veteran's left index finger disability is rated under DC 
5229, which contemplates limitation of motion of the index or 
long finger.  38 C.F.R. § 4.71a, DC 5229 (2009).  In 
considering the applicability of other diagnostic codes, the 
Board finds that DC 5225, which contemplates ankylosis of the 
index finger, is not applicable in this instance, as the 
medical evidence does not show that the Veteran has that 
condition.  Specifically, no treatment record or VA 
examination demonstrates any objective finding of ankylosis 
of the left index finger.  

Service medical records show that the Veteran injured his 
left index finger in September 1992 by hyperextending it 
forcefully at the proximal interphalangeal joint.  He had 
normal extension and flexion limited by pain to 30 to 45 
degrees.  An x-ray showed an avulsion fracture without 
displacement of the base of the middle phalanx of the second 
finger.  Medical records dated in October 1992 show that the 
Veteran received occupational therapy for his dislocated left 
index finger.  Edema was present in the left index finger, 
and there was limited flexion but full extension.  

On VA examination in June 2004, the Veteran reported pain, 
stiffness, and locking of the left forefinger.  He complained 
of daily morning flare-ups of pain and pain involving both 
hands.  Examination revealed 90 degrees flexion.  There was 
an additional 25 percent decrease of motion due to pain, 
fatigue, weakness, and lack of endurance following repetitive 
use and during flare-ups.  The Veteran's left forefinger was 
stable.  There was evidence of traumatic arthritis.  The 
diagnosis was status post fracture and dislocation of the 
left forefinger with mild loss of range of motion and mild 
loss of functional capacity.  

Under DC 5229, a noncompensable disability rating is assigned 
where there is a gap of less than one inch between the 
fingertip and the proximal transverse crease and the palm, 
with the finger flexed to the extent possible, and extension 
is limited by no more than 30 degrees.  A 10 percent rating 
is warranted where there is a gap of one inch or more between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or with 
extension limited by more than 30 degrees.  38 C.F.R. § 
4.71a, DC 5229.  Because the Veteran is already in receipt of 
the maximum rating under DC 5229, he is not entitled to an 
increased initial rating for his left index finger disability 
under this diagnostic code.  

Furthermore, the evidence does not show any marked 
interference with employment or frequent hospitalization due 
to the left index finger disability.  Therefore, the Board 
finds that the rating schedule is not inadequate to rate the 
disability and referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2009).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's left index finger 
disability did not warrant an initial rating in excess of 10 
percent disabling for all periods under consideration.  The 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003 and rating 
decisions in July 2004 and March 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  

An increased initial rating for a left index finger 
disability is denied.  


REMAND

Additional development is needed prior to further disposition 
of the claims for entitlement to service connection for a 
sleep disorder, to include as due to an undiagnosed illness, 
and a bilateral hand disability, to include as due to an 
undiagnosed illness.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the 
claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Regarding the Veteran's claim for service connection for a 
sleep disorder, the Veteran contends that his disability is 
due to an undiagnosed illness incurred during his service in 
the Persian Gulf.  Service medical records are negative for 
any complaints or treatment for any sleep disorder.  On VA 
examination in June 2004, the Veteran complained of suffering 
from sleep disturbances, fatigue, and unexplained nightmares.  
He reported psychological stressors during his Gulf War 
service because his duty was to transport deceased soldiers 
from the frontline, and he was often in the direct line of 
fire.  Examination revealed normal behavior, comprehension, 
coherence, and emotional reactions.  The Veteran stated that 
he had occasional problems with memory loss and difficulty 
focusing.  The examiner reviewed the entire claims file and 
opined that there was no clear etiology to the Veteran's 
sleep disturbance.  The June 2004 VA examination did not 
include Gulf War examination protocols, and as a result, the 
examiner did not specifically address whether the Veteran's 
sleep disturbance was a manifestation of a diagnosed 
disorder, such as an acquired psychiatric disorder, or was 
more accurately considered to be a manifestation of an 
undiagnosed illness.  In order to make an accurate assessment 
of the Veteran's entitlement to service connection for his 
disability, it is necessary to have a medical opinion 
discussing the relationship between his sleep disturbance and 
service based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate 
rationale.  The Board notes that the examiner must consider 
lay statements regarding in-service occurrence of an injury 
and continuity of symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (examination inadequate where the 
examiner did not comment on Veteran's report of in-service 
injury and relied on lack of evidence in service medical 
records to provide negative opinion).  Therefore, the Board 
finds that an examination and opinion is necessary in order 
to fairly decide the merits of the Veteran's claim.    

With respect to the Veteran's claim for service connection 
for a bilateral hand disability, service medical records are 
negative for any complaints of or treatment for a bilateral 
hand disability.  On separation examination in March 1993, 
the Veteran complained of swollen or painful joints.  At a 
June 2004 VA examination, the examiner diagnosed the Veteran 
with muscle sprain of both hands with strength and function 
of the hands as a unit decreased to 3/5 after repetitive use 
and during flare-ups.  However, there was no opinion as to 
whether the Veteran's current muscle sprain of the bilateral 
hands was related to his complaints of swollen or painful 
joints in service and was a manifestation of a diagnosed 
disorder, such as arthritis, or was more accurately 
considered to be a manifestation of an undiagnosed illness.  
In order to make an accurate assessment of the Veteran's 
entitlement to service connection for his disability, it is 
necessary to have a medical opinion discussing the 
relationship between his bilateral hand disability and 
service based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate 
rationale.  The Board notes that the examiner must consider 
lay statements regarding in-service occurrence of an injury 
and continuity of symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  Therefore, the Board finds that an 
examination and opinion is necessary in order to fairly 
decide the merits of the Veteran's claim.
  
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Gulf War 
examination with regard to his claim 
for service connection for a sleep 
disorder.  Current VA Gulf War 
Examination Guidelines must be 
followed.  All indicated tests should 
be performed, and all findings reported 
in detail.  The examiner must state 
whether or not the Veteran has a sleep 
disorder due to an undiagnosed illness, 
or whether his reported sleep 
disturbance symptoms can be attributed 
to any known medical causation.  If any 
claimed disorder is determined to be 
attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as not 
(50 percent or greater probability) 
that the condition was incurred during 
military service.  The examiner must 
consider lay statements regarding 
in-service occurrence of an injury and 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the 
examiner did not comment on Veteran's 
report of in-service injury and relied 
on lack of evidence in service medical 
records to provide negative opinion).  
The rationale for all opinions 
expressed should be provided.  The 
examiner should review the claims 
folder and the examination report 
should note that review.  

2.  Schedule the Veteran for an 
examination with regard to his claim 
for service connection for a bilateral 
hand disability.  Current VA Gulf War 
Examination Guidelines must be 
followed.  All indicated tests should 
be performed, and all findings reported 
in detail.  The examiner must state 
whether or not the Veteran has a 
bilateral hand disability due to an 
undiagnosed illness, or whether his 
reported muscle sprain of the bilateral 
hands can be attributed to any known 
medical causation.  The examiner should 
diagnose all hand disabilities.  If any 
claimed disorder is determined to be 
attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as not 
(50 percent or greater probability) 
that the condition was incurred during 
military service.  The examiner must 
consider lay statements regarding in-
service occurrence of an injury and 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the 
examiner did not comment on Veteran's 
report of in-service injury and relied 
on lack of evidence in service medical 
records to provide negative opinion).  
The rationale for all opinions 
expressed should be provided.  The 
examiner should review the claims 
folder and the examination report 
should note that review.  

3.  Then, readjudicate the claims.  If 
any decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


